Exhibit 10.1

SUBLEASE AGREEMENT

This SUBLEASE AGREEMENT (“Sublease”) is entered into this 28th day of February,
2008, by and between K2 INC., a Delaware corporation (“Sublessor”) whose address
is 555 Theodore Fremd Avenue, Rye, NY 10580 and ALPHATEC HOLDINGS, INC., a
Delaware corporation (“Sublessee”) whose address is 2051 Palomar Airport Road,
Suite 100, Carlsbad, CA 92011 (the “Premises”).

RECITALS

A. H.G. Fenton Company, a California corporation, as landlord, and Sublessor, as
tenant, entered into a lease dated August 9, 2004 (“Master Lease”), with regard
to the Premises. A copy of the Master Lease is attached hereto as Exhibit “A”.

B. Sublessor wishes to sublease to Sublessee, and Sublessee wishes to sublease
from Sublessor, the entire Premises, along with certain furniture, fixtures and
equipment currently located therein, in accordance with the terms and conditions
set forth herein.

C. Sublessor has notified H.G. Fenton Property Company, a California corporation
(“Landlord”), successor-in-interest to H.G. Fenton Company as landlord under the
Master Lease, in writing of the termination of Sublessor’s lease between
Sublessor and Landlord with respect to the premises located at 5830 El Camino
Real, Carlsbad, CA, 92008 (“Building 2”), effective as of July 23, 2008
(“Building 2 Lease”) and Sublessee has entered into a lease with Landlord for
Building 2, effective as of the date hereof.

NOW, THEREFORE, Sublessor and Sublessee agree as follows:

AGREEMENT

1. Sublease. Sublessor subleases the Premises to Sublessee, and Sublessee
subleases the Premises from Sublessor, according to the terms and conditions of
this Sublease. The term “Premises” for purposes of this Sublease shall include
any and all existing permanent improvements (“Improvements”) in the Premises and
the FF&E (as defined in Section 14 below), and failure to deliver the
Improvements and FF&E on the Commencement Date set forth in Section 2 below,
shall delay the Commencement Date in accordance with Section 8 below. The
provisions of the Master Lease (except Paragraphs 1.3, 1.4, 1.5, 1.7(a) - (e),
1.10(a) - (b), 3.2, 3.3, 3.4, 4.1, 4.3, 5, 15, the First Sentence of Paragraph
17 of the Master Lease, and Exhibit B and Paragraphs 1, 3, 4 and 5 of Exhibit
“E” to the Master Lease) are incorporated herein as though Sublessor was
landlord under the Master Lease and Sublessee was tenant under the Master Lease,
except that the rights and duties of the Lessor under Paragraphs 2.7, 2.8, 2.9,
2.10, 4.2, 7.2, 7.4(a) – (b), 8.1, 8.3, 9.1, 9.2, 9.3, 9.5, 10.2, 10.4, 11, 14,
16, 20 and 30 of the Master Lease, and Exhibit “C”, Exhibit “D” and Paragraphs 2
and 6 of Exhibit “E” to the Master Lease are reserved solely to Landlord and not
to Sublessor. Paragraph 22 of the Master Lease as

 

1



--------------------------------------------------------------------------------

incorporated herein shall be qualified by the contemporaneous termination of the
Building 2 Lease and Landlord and Sublessee entering into a new lease of
Building 2, and Landlord, Sublessor and Sublessee entering into the written
consent to this Sublease as described in Paragraph 18 below (the “Consent”). As
a material inducement to Sublessee’s agreement to enter into this Sublease,
Sublessor hereby waives its right to extend the term of the Master Lease
pursuant to the provisions of Paragraph 5 of Exhibit “E” to the Master Lease,
and hereby agrees that Sublessor shall not interfere with any right granted to
Sublessee by Landlord to enter into a direct lease of the Premises following the
expiration of this Sublease, as long as Sublessor’s liability to Landlord under
the Master Lease and for the Premises terminates upon the effectiveness of such
new lease. All capitalized terms not defined in this Sublease shall have the
meanings given to them in the Master Lease.

2. Term. The term (“Term”) of this Sublease will begin on May 1, 2008 (the
“Commencement Date”) and will end on January 31, 2016, inclusive, unless sooner
terminated in accordance with the provisions hereof; provided, however, that the
Commencement Date shall be subject to extension as provided in Section 8 below.

3. Use. The Premises may be used for office, engineering, research and
development, light manufacturing, distribution and any other use permitted under
either the Master Lease, the Consent or, after the date of this Sublease, any
use consented to in writing by the Landlord and Sublessor (Sublessor’s consent
not to be unreasonably conditioned, withheld or delayed).

4. Rent.

(a) Monthly Base Rent. Sublessee will pay Sublessor as rent (“Rent”) for the
Premises the amounts set forth below, in each case, in advance, without notice,
demand, offset, or counterclaim, on the first day of each month prior to the
month such Rent shall be applicable to (e.g. Rent for February 2009 shall be
payable January 2009), minus the Monthly Abatement Credit (as defined below) for
the first seven (7) months of the Term. Rent and any other sums due to Sublessor
from Sublessee under this Sublease will be paid at the following address (unless
written notice provided of a change of address): 555 Theodore Fremd Avenue, Rye,
NY 10580. If the Term of this Sublease begins on a day other than the first day
of a month or ends on a day other than the last day of a month, Rent will be
prorated on a per diem basis.

(a) Base Rent Schedule.

 

Months

   Rate/RSF    Monthly Rate  

1 – 12*

   $ 1.05    $ 80,527.65 *

13 – 24

   $ 1.08    $ 82,828.44  

25 – 36

   $ 1.10    $ 84,362.30  

37 – 48

   $ 1.13    $ 86,663.09  

49 – 60

   $ 1.16    $ 88,963.88  

61 – 72

   $ 1.19    $ 91,264.67  

72 – 84

   $ 1.22    $ 93,565.46  

85 – 93

   $ 1.25    $ 95,866.25  

 

* Reduced by the Monthly Abatement Credit.

 

2



--------------------------------------------------------------------------------

(b) Rental Abatement. In an effort to offset Sublessee’s relocation and tenant
improvement costs, Base Rent shall be conditionally abated for months one
(1) through seven (7) of the Term (the “Monthly Abatement Credit”); provided,
however, Rent for month eight (8) of the Term in the amount of Eighty Thousand
Five Hundred Twenty-Seven and 65/100 Dollars ($80,527.65) shall be due and
payable within five (5) days following Sublessee’s receipt of the fully executed
Consent. Notwithstanding the foregoing, (a) Sublessee’s seven (7) month rent
abatement period shall run from the later of the Commencement Date or the date
possession of the Premises is tendered to Sublessee in the condition required
for the Commencement Date to occur, and (b) if the Commencement Date occurs on a
date other than the first day of a calendar month, then Rent for month eight
(8) of the Term shall be reduced so that the Base Rent is abated for the same
number of days in month eight (8) of the Term as the number of days preceding
the Commencement Date in the calendar month in which the Commencement Date
occurs, and any excess prepaid rent shall be applied to Base Rent for month nine
(9) of the Term. In the event of premature termination of the Term of this
Sublease due to Sublesee’s default, there shall be immediately due and payable
from Sublesee, the unamortized portion of the Monthly Abatement Credit actually
realized by Sublesee. For purposes of this Section 4(b), the unamortized portion
of the Monthly Abatement Credit shall be determined by multiplying the total
Monthly Abatement Credit actually realized by Sublessee by a fraction, the
numerator of which is the number of months remaining in the Term following
premature termination in which unabated Rent would have been payable to
Sublessor pursuant to the Sublease, and the denominator of which is the total
number of months in the Term, both before and after the premature termination,
in which unabated Rent was paid or would have been payable to Sublessor had the
Sublease not been terminated. Notwithstanding anything to the contrary in this
Section 4(b), the amount of repayment made by the Sublessee pursuant to this
Section 4(b) shall not exceed $281,846.78. Any amounts due to Sublessor in
accordance with this Section 4(b) shall be in addition to any sums otherwise
recoverable pursuant to this Sublease.

5. Security Deposit. Within five (5) days following Sublessee’s receipt of the
fully executed Consent, Sublessee shall deposit with Sublessor the sum of Ninety
Three Thousand Five Hundred Sixty-Five and 46/100 Dollars ($93,565.46) that
Sublessor will hold, and may apply some or all of said deposit, in accordance
with terms and conditions of Paragraph 5 of the Master Lease (this sum will be
held through the Term under this Sublease), and shall return any unused portion
thereof in accordance with the applicable terms and conditions of said Paragraph
5 following the expiration or earlier termination of this Sublease, within the
applicable time period set forth therein.

6. Acceptance of the Premises. Sublessor, at its sole expense, shall cause the
Premises to be delivered to Sublessee, for Sublessee’s exclusive use and
occupancy, on or before May 1, 2008 with the following “Delivery Conditions”
satisfied: (a) all prior occupants of the Premises and their personal property
(other than the FF&E, as defined in Section 14 below) shall have been removed

 

3



--------------------------------------------------------------------------------

from the Premises, and all of Sublessor’s signage shall have been removed from
the Premises (including, without limitation, all exterior signage), and the
Premises shall otherwise be delivered to Sublessee in a broom clean condition
with all damage to the Premises resulting from Sublessor’s vacating the Premises
repaired (excluding small nail holes and other repairs normally associated with
repainting and re-carpeting second generation space), (b) all plumbing,
electrical, HVAC, mechanical, lighting, fire and life safety (other than the
fire suppression system(s)(FM 200)) systems of the Premises shall be in good
working order, and (c) the Premises shall comply with all Americans with
Disabilities Act requirements then applicable to the Premises. Other than as set
forth in the previous sentence, Sublessee shall accept the Premises in its
present “as is” condition when possession of the Premises is effectively
delivered to Sublessee, and Sublessor makes no representation or warranty as to
its fitness for Sublessee’s intended use. Other than as set forth in the first
sentence of this section, Sublessor will not be obligated to make any
alterations or improvements to the Premises on account of this Sublease.
Sublessor shall provide Sublessee with at least five (5) days advance written
notice that the Delivery Conditions have been satisfied and the Premises are
ready for delivery to Sublessee. Within the 5-day period following Sublessee’s
receipt of such notice, Sublessee and Sublessor shall perform a walk-through
inspection to confirm the Delivery Conditions, and any Delivery Conditions that
do not materially impair Sublessee’s ability to occupy the space shall be
included on a punchlist of items to be completed by Sublessor after the
Commencement Date, and Sublessor shall remedy all such punchlist items within
thirty (30) days following the Commencement Date. The surrender provisions of
Paragraph 7.4(c) of the Master Lease notwithstanding, Sublessee shall only be
responsible for surrendering the Premises to Sublessor in the “as is” condition
received from Sublessor on the Commencement Date, subject to normal wear and
tear, and without obligation to remove any of the Improvements or the FF&E from
the Premises; provided, however, that if Sublessee exercises its option to
purchase the FF&E, the Sublessee shall remove such FF&E from the Premises at the
end of the Term; and further provided that Sublessor shall not require removal
of any of Sublessee’s improvements, alterations, trade fixtures or equipment
from the Premises at the expiration of the Term unless Landlord shall require
removal of same. Sublesssee shall indemnify and hold harmless Sublessor from and
against any damages, injuries, claims and expenses (including reasonable
attorneys’ fees) incurred by Sublessor arising out of Sublessee’s failure to
vacate the Premises and remove Sublessee’s improvements, alterations (as may be
required under the Maser Lease or this Sublease), trade fixtures or equipment
from the Premises, on or before expiration of the Term.

7. Possession and Access. Sublessee shall be given possession of the entire
Premises on the Commencement Date. At Sublessee’s own risk, Sublessor shall
reasonably coordinate with Sublessee to provide prior reasonable access to the
Premises in advance of the Commencement Date for planning of design and
construction, free of any Rent or Operating Expenses. Sublessee shall indemnify
and hold harmless Sublessor from and against any damages, injuries, claims and
expenses (including reasonable attorneys’ fees) incurred by Sublessor arising
out of claims based on personal injuries, including death at any time therefrom,
and/or damage to property, from any cause whatsoever, arising out of, incidental
to, or in connection with such access and/or caused by the negligence or willful
misconduct of Sublessee, its employees or agents.

 

4



--------------------------------------------------------------------------------

8. Failure to Deliver. In the event Sublessor fails to tender possession, due to
no fault of Sublessee, of the entire Premises to Sublessee by May 1, 2008, in
the condition required by Section 6 of this Sublease above, Sublessor and
Sublessee agree that a liquidated damages payment of Six Thousand and 00/100
Dollars ($6,000) shall be paid by Sublessor to Sublessee for every full or
partial day after the Commencement Date in which Sublessor fails to tender
possession of the entire Premises to Sublessee; provided that such damages shall
not exceed Three Hundred Sixty Thousand and 00/100 Dollars ($360,000) (60 days);
and provided further that such liquidated damages shall not constitute a waiver
of any rights of Sublessee at law or in equity in the event possession of the
Premises does not occur by the Commencement Date.

9. Sublessee’s Holdover Costs. Sublessor agrees to compensate Sublessee for
holdover rent from March 1, 2008 through June 30, 2008 related to Sublessee
extending its existing Carlsbad sublease and lease, irrespective of the term of
such sublease or lease, for the following location: 2051 Palomar Airport Rd.,
Suite 100 and Suite 400 (the “Holdover Location”). Such holdover costs, if any,
shall be computed based on the increased rent that Sublessee is required to pay
in the Holdover Location above the monthly rent for the Holdover Location after
February 29, 2008. Such total cost obligation of Sublessor shall not exceed
Twenty Thousand and 00/100 Dollars ($20,000.00) per month. Provided that the
Sublessor tenders possession of the Premises in the condition required in
Section 6 of this Sublease above on or before May 1, 2008, Sublessor shall not
be obligated to pay holdover costs with respect to the Holdover Location for any
time period that begins on May 1, 2008 and ends on the date Sublessee accepts
tender of the Premises from Sublessor. If Sublessor fails to make prompt payment
to Sublessee of the holdover costs due Sublessee under this Section 9, then in
addition to Sublessee’s other remedies, Sublessee shall have the right to offset
the amount of such holdover costs against Sublessee’s rent obligations under
this Sublease.

10. Other Charges. During the Term of this Sublease, Sublessee will pay to
Sublessor “Lessee’s Share” (as such term is defined in the Master Lease) of any
Common Area Operating Expenses payable by Sublessor pursuant to the Master
Lease. Such payments will be made as and when due under the Master Lease.
Subject to the Master Lease, Sublessee shall separately contract and pay
directly for all water, gas, heat, light, power, telephone, trash disposal and
other utilities and services to supply the Premises, together with any taxes
thereon. Sublessee shall also pay for all janitorial services. Sublessor agrees
to cause Landlord to deliver the Landlord’s annual reconciliation statement
directly to Sublessee (or provide such statement to Sublessee within ten
(10) business days after receiving such statement from Landlord) and to
reasonably cooperate with Sublessee in Sublessee’s efforts to review Landlord’s
books and records relating to Common Area Operating Expenses as permitted under
Paragraph 4.2(d) of the Sublease, and hereby appoints Sublessee as the
Sublessor’s agent for the purpose of performing such review in accordance with
the terms and conditions of Paragraph 4.2(d) of the Master Lease. Any refund or
credit received by Sublessor as a result of an overpayment of Common Area
Operating Expenses by Sublessee shall be credited against Sublessee’s rent
obligations next coming due under this Sublease.

 

5



--------------------------------------------------------------------------------

11. Parking. Sublessor agrees that during the Term of this Sublease, Sublessee
shall be entitled to use Two Hundred Ninety-Eight (298) unreserved vehicle
parking spaces and zero (0) reserved vehicle parking spaces on those portions of
the Common Areas designated from time to time by Landlord for parking. Such use
shall be subject only to the terms and provisions set forth in the Master Lease
regarding Sublessor’s parking rights. Upon any assignment or subletting of all
or a potion of the Premises permitted under this Sublease, some or all of
Sublessee’s parking rights may be assigned to such assignee or subtenant.

12. Signage. Sublessee shall have all signage on identical terms as those
granted to Sublessor under the Master Lease pursuant to the approval of
Landlord. All fabrication, installation, and removal costs and expenses relating
to Sublessee’s signage shall be the sole responsibility of Sublessee. Subject
only to Landlord’s consent to such signage, upon any assignment or subletting of
all or a potion of the Premises permitted under this Sublease, some or all of
Sublessee’s signage rights may be assigned to such assignee or subtenant.

13. Services. Sublessor will not be obligated to provide any services to
Sublessee. Sublessee’s sole source of such services is Landlord, pursuant to the
Master Lease. Sublessor makes no representation about the availability or
adequacy of such services; provided, however, that Sublessor shall be obligated
to use commercially reasonable efforts to enforce Landlord’s obligation to
provide such services in accordance with the Master Lease, but shall not be
obligated to bring a legal action to enforce such obligation unless such action
is requested in writing by Sublessee, who agrees to pay all costs and expenses
to institute such legal action against Landlord (subject to the prevailing party
reimbursement provisions of the Master Lease), unless such action relates to the
breach of or enforcement of the covenant of quiet enjoyment, then in such event
all costs and expenses of instituting legal action including, without
limitation, reasonable, actual and documented attorneys’ fees and costs shall be
borne by Sublessor.

14. Furniture, Fixtures and Equipment. Sublessor agrees that during the Term of
this Sublease, Sublessee shall have the exclusive use of the certain furniture,
fixtures and equipment set forth on Schedule 1 to this Sublease (“FF&E”). Upon
the end of the Term, provided Sublessee is not in default of this Sublease or
the Master Lease, Sublessee shall have the option to purchase the FF&E for One
and 00/100 Dollar ($1.00) in its current “as-is” condition and Sublessor will
provide no additional warranties, other than warranties with respect to
Sublessor’s right to sell such FF&E free and clear of all liens and
encumbrances. Sublessee shall have no obligation to replace any of the FF&E that
is damaged or becomes inoperable as a result of normal wear and tear.

15. Estoppel Certificates. Within no more than ten (10) business days after
written request by Sublessee or Sublessor, as the case may be, the requested
counterparty will execute, acknowledge and deliver to the requesting party a
certificate stating (to the extent accurate):

(a) that this Sublease is unmodified and in full force and effect, or, if the
Sublease is modified, the way in which it is modified accompanied by a copy of
the modification agreement;

(b) the date to which rental and other sums payable under this Sublease have
been paid;

 

6



--------------------------------------------------------------------------------

(c) that no notice of any default has been received by the requested party which
has not been cured, or, if the default has not been cured, what such requested
party intends to do in order to effect the cure, and when it will do so;

(d) that Sublessee has accepted and occupied the Premises; and

(e) other matters as may be reasonably requested by the requesting party.
Notwithstanding the generality of this subsection (e), Sublessor agrees to
execute, at Sublessee’s sole cost and expense, waiver forms substantially in the
form attached hereto as Exhibit “B”.

16. The Master Lease. This Sublease is subject to the Master Lease. Sublessor
represents that the Master Lease attached hereto as Exhibit “A” is a true,
correct and complete copy of the Master Lease, that the Master Lease is in full
force and effect, that there are not now, and that on the Effective Date, there
shall not be any uncured defaults on Sublessor’s part under the Master Lease or
any events or conditions that are then continuing which, with the passage of
time, will become a default. The provisions of the Master Lease are applicable
to this Sublease as though landlord under the Master Lease were the Sublessor
under this Sublease and tenant under the Master Lease were Sublessee under this
Sublease. Sublessee shall have the right to make directly demands and requests
of Landlord relating to the enforcement of the tenant’s rights and the
performance of the landlord’s obligations that relate to the conditions of the
Premises under the Master Lease, provided that Sublessee delivers
contemporaneous notice of such requests and demands to Sublessor. With respect
to all communications between the Sublessee and Landlord that do not relate to
the conditions of the Premises, all communications between Sublessee and
Landlord shall be through Sublessor. Sublessee has received a copy of the Master
Lease. Neither Sublessee nor Sublessor will do, nor allow to be done by anyone
under their respective control, anything that would constitute a default under
the Master Lease or that would cause the Master Lease to be terminated or
forfeited by virtue of any rights reserved by or vested in Landlord, nor shall
Sublessor agree to terminate nor exercise any right to terminate the Master
Lease without the prior written consent of Sublessee as long as Sublessee is not
in Default under this Sublease. Sublessee will indemnify Sublessor against any
loss, liability, and expenses (including reasonable attorneys’ fees and costs)
arising out of any default under the Master Lease caused by Sublessee, and
Sublessor will indemnify Sublessee against any loss, liability, and expenses
(including reasonable attorneys’ fees and costs) arising out of any default
under the Master Lease caused by Sublessor, or arising out of any termination of
the Master Lease by Sublessor without Sublessee’s consent (provided Sublessee is
not in Default under this Sublease at the time of such termination). Pursuant to
Paragraph 12.3(b) of the Master Lease, if Sublessee receives a written notice
from Landlord that the Sublessor is in breach of the Master Lease, then
Sublessee shall pay the Base Rent and Operating Expenses due under this Sublease
directly to or as directed by the Landlord, which payments shall be credited
against any payments due to Sublessor under this Sublease.

 

7



--------------------------------------------------------------------------------

17. Sublessee Right to Cure Sublessor Defaults. Sublessor shall provide
Sublessee with any notice of default by Sublessor under the Master Lease, and if
such default is monetary in nature (i.e. can be cured by the payment of money),
and is not cured within a time period equal to one-half of the time period
afforded to the tenant under the Master Lease, Sublessee shall have the right to
pay the amount required to cure such default in order to protect its interest in
the Premises, and any amount so paid, which is not reimbursed to Sublessee
within twenty (20) days after written request from Sublessee (provided that such
default is cured by Sublessee’s payment), shall be subject to Sublessee’s right
to offset such amount against Sublessee’s rent obligations accruing under this
Sublease after the expiration of such 20-day period. If Sublessor shall be in
default under this Sublease, Sublessee shall have the rights of the tenant under
Section 13.6(b) of the Master Lease to invoke the remedies of tenant permitted
under the Master Lease, including the right to offset Rent payments as, and to
the extent, permitted under Section 13.6(b) of the Master Lease.

18. Consent of Landlord. Pursuant to the Master Lease Sublessor is required to
obtain the consent of Landlord to any subletting of the Premises by Sublessor.
Therefore, this Sublease shall not be effective unless, within fifteen (15) days
of the date hereof, Landlord consents to this Sublease in writing in the form of
Consent attached hereto as Exhibit “C”.

19. Subsequent Subleases, Assignments and Modifications. Sublessee shall not
further sublet the Premises or any portion thereof, nor assign, amend or modify
this Sublease, without the express prior written consent of Sublessor, which
consent shall not be unreasonably withheld conditioned or delayed. The
provisions of Paragraph 12 of the Master Lease shall apply to subletting and
assignment of the Premises by Sublessee as if such provisions were set forth in
this Sublease. Any attempted further subletting of the Premises or assignment
(other than an assignment by operation of law as permitted under the Master
Lease), amendment or modification of this Sublease without the express prior
written consent of Sublessor shall be void ab initio and shall constitute a
material default by Sublessee under this Sublease.

20. Attorneys’ Fees. In the event suit is brought to enforce or interpret any
part of this Agreement, the prevailing party shall be entitled to recover as an
element of his costs of suit, and not as damages, reasonable attorneys’ fees to
be fixed by the court.

21. Authority. Each person executing this Sublease on behalf of the Sublessee
and Sublessor represents and warrants that he or she is authorized and empowered
to do so and to thereby bind the Sublessee and Sublessor, respectively.

22. Real Estate Broker. Sublessee and Sublessor each represents that except for
Cushman & Wakefield and Irving Hughes (the “Brokers”), it has dealt with no real
estate broker, agent, finder or other person acting as such in connection with
this transaction. Sublessor shall pay the leasing commissions of Brokers in
accordance with a separate written agreement between Sublessor and Brokers. Each
party shall indemnify and hold the other harmless from and against any and all
claims, judgments, suits, costs,

 

8



--------------------------------------------------------------------------------

reasonable attorney’s fees and other expenses which the other may incur by
reason of claims of any person, firm or corporation for a brokerage commission,
finder’s fee or equivalent compensation alleged to be owing on account of the
indemnifying party’s dealings with any real estate broker or agent other than
Brokers in connection with the Premises or this Sublease. Each party’s
obligations under this section shall survive the expiration or sooner
termination of this Sublease.

23. Notices. In the event that Sublessee or Sublessor shall receive any notice
or other communication with respect to the Premises or the use and occupancy
thereof from Landlord, such recipient shall promptly furnish same to the other
party. Any notice or other communication which either party shall desire or be
required to give to the other shall be deemed sufficiently given if in writing
and sent by registered or certified mail or recognized overnight carrier
addressed to the other party, as follows: to Sublessor at the address set forth
in the first paragraph of this Sublease; and to Sublessee at the address set
forth in the first paragraph of this Sublease until the Commencement Date, and
thereafter at the Premises, to the attention of both Sublessee’s Chief Financial
Officer and its General Counsel.

24. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute a single agreement and each
of which shall be an original for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be duly
executed as of the day and year first above written.

 

SUBLESSOR     SUBLESSEE

K2 INC.,

a Delaware corporation

   

ALPHATEC HOLDINGS, INC.,

a Delaware corporation

By:   /s/ Mark Rosebrock     By:   /s/ Steven Yasbek  

Name: Mark Rosebrock

Title:   Associate General Counsel

     

Name: Steven Yasbek

Title: CFO and Vice President

 

9



--------------------------------------------------------------------------------

SCHEDULE 1

FF&E

(Attach copy of FF&E Schedule)

 

10



--------------------------------------------------------------------------------

EXHIBIT “A”

MASTER LEASE

(Attach copy of Master Lease)

 

11



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF WAIVER

(Attach copy of Waiver Form)

 

12



--------------------------------------------------------------------------------

EXHIBIT “C”

LANDLORD’S CONSENT TO SUBLEASE

 

13